Case 1:17-cr-00101-LEK Document 816 Filed 01/27/20 Pagelof1 PagelD#: 7158

Cr ae CEIVED
Bale » &, Tyeery
LARS ROBERT ISAACSON » U.S. DISTRICT COURT
ATTORNEY AT LAW JAN 2 4 2070
. rH i yf Goa cs > -
 oneroru haan Seater DISTRICT OF HAWAII
PHONE: 808-497-3811 Fax: 866-616-2132

EMAIL: HAWAII.DEFENDER@EARTHLINK.NET

 

January 22, 2020

Hon. Leslie E. Kobayashi
United States District Court
District of Hawaii

300 Ala Moana Blvd., C-338
Honolulu, HI 96850

Re: United States v. Anthony T. Williams, Cr. No. 17-00101 LEK, United
States District Court, District of Hawaii.

Dear Judge Kobayashi,

Mr. Wiliams has advised me that he requests that he be permitted to
present the testimony of expert witness Michael P. Brannon, Psy.D. via
teleconference. The reason for this request is because Dr. Brannon resides in
Coral Springs, Florida, and has advised that he will not be able to leave his
practice for the purposes of testifying in the present case.

When determined, I will keep the court and all parties apprised of the
arrangements that will be made at the witness’ location, and when Mr.

Williams anticipates the witness will be called.

Symcerely yours,

 

LARS ROBERT ISAACSON

Cc/Anthony Williams
Kenneth Sorenson, Esq.
Gregg Paris Yates, Esq.

 
